Citation Nr: 1757247	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-10 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than August 10, 2005, for service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Y.J.


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A personal hearing was conducted between the Veteran and undersigned in December 2016.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's electronic file is missing a number of adjudicatory, evidentiary, and procedural documents.  The March 2014 Statement of the Case lists many documents that are not contained in the file, including a July 2001 rating decision, May 2002 Statement of the Case, July 2003 Board decision, and August 2005 claim.  A remand is necessary to obtain these documents and provide a complete record for the Board to review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Associate the following documents with the Veteran's file: July 2001 rating decision, September 2001 notice of disagreement, January 2002 VCAA letter, May 2002 Statement of the Case, January 2003 hearing transcript, July 2003 Board decision, and August 2005 claim.  Any additional relevant documents should be associated with the Veteran's file.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


